Citation Nr: 1453012	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case has since been transferred to the RO in Reno, Nevada. 

The issue has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1. The April 2005 rating decision that denied service connection for PTSD was not appealed and is final.

2.  Evidence received since the April 2005 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a psychiatric disorder have been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reopen Claim Based on New and Material Evidence

The RO denied service connection for PTSD in April 2005, finding that the evidence did not demonstrate that a reported stressor involving a personal assault occurred.  The Veteran did not perfect a timely appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2012).

In February 2012, the Veteran filed a request to reopen the claim for service connection for a psychiatric disorder.

Generally, when a claim is disallowed, it may not be reopened and a claim based on the same factual basis may not be considered.   However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the April 2005 rating decision includes additional VA medical evidence, the report of an April 2014 VA examination, and the transcript of a Board hearing.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim; whether the Veteran's diagnosed psychiatric disability is related to service.  

Reopening the claim is warranted. 

Service Connection

The Veteran seeks service connection for a psychiatric disorder, which she believes is due to an in-service personal assault involving military sexual trauma.  Specifically, she contends that she has experienced anxiety, depression, and posttraumatic stress disorder (PTSD) since she was raped during service in the fall of 1981. 

The Veteran did not report the incident during service and there are no service personnel or treatment records indicating any significant psychiatric problem.  

A letter dated in December 1981 from the Veteran, apparently to a family member, shows that the Veteran discussed her depression associated with her being in service, but without mention of any incident of military sexual trauma.

A May 1982 report of a performance evaluation of the Veteran for the period from May 1981 to May 1982 is signed and indorsed by Captain Krause.

During a January 1983 separation examination the Veteran reported no relevant problems and on examination the psychiatric evaluation was normal.

The Veteran has provided two statements received in September 2004 and one in August 2013, which describe in detail aspects of an incident in the fall of 1981, during which she reported that she was raped by Captain Krause while serving in Germany.

VA treatment records dated from the latter half of the 1990s through October 2013 show significant psychiatric treatment for symptoms the Veteran has generally related to a rape in service, and contain diagnoses of PTSD with agoraphobia, severe; major depression, severe; and social phobia.

During an April 2014 VA examination the examiner concluded that the Veteran's psychiatric symptoms met the diagnostic criteria for PTSD; and that her symptoms also met the diagnostic criteria for major depressive disorder, recurrent, severe.  

The examiner noted that the Veteran reported fear of retaliation in service after she called military police when neighbors on base were making noise at night.  The Veteran reported details of a personal assault/military sexual trauma by an officer, which she never reported during service.  The examiner noted a post-military medical history of receiving Social Security Administration disability benefits since the 1990s due to depression; and of first receiving psychiatric treatment in the late 1990s at VA in Las Vegas, for depression and PTSD.  

The examiner opined that the reported stressors related to personal assault (military sexual trauma) supported the diagnosis of PTSD.  The examiner opined that there were in-service markers that can be associated with the occurrence of the reported stressors in service; and that there were also post-service markers, such as two divorces, physical abuse by husband, inability to sustain employment due to PTSD and depression symptoms, which resulted in the Veteran being awarded SSA disability benefits since the 1990s.  The examiner opined that the behaviors were consistent with PTSD and depression following the occurrence of sexual trauma; and that the Veteran did not report the assault due to fear of retaliation.  

The examiner concluded that the Veteran's PTSD and depression are clearly related to the in-service stressor of military sexual trauma, given the demonstrated years of depression and PTSD symptoms following her military sexual trauma, which have prevented her from forming normal, healthy social relationships and sustaining employment.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  At that time the Veteran testified and provided details of her service including the in-service rape.

During the April 2014 VA examination the examiner diagnosed the Veteran with psychiatric disorder, diagnosed as PTSD and major depressive disorder, recurrent, severe; and linked the current psychiatric symptoms to an in-service stressor.  The examiner's findings and concluding opinion are consistent with the VA treatment and other records on file; and there are no countervailing opinions.  

The Veteran has credibly and consistently reported the in-service incident of military sexual trauma in connection with her psychiatric treatment.  It is significant that she had many years of psychiatric treatment for the claimed in-service incident before she filed a claim for compensation.

The Board finds that a psychiatric disorder had its onset during service, and service connection is warranted for a psychiatric disorder.  
 






ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a psychiatric disorder is granted.

Entitlement to service connection for a psychiatric disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


